PER CURIAM.
Tiffany Zerley appeals from the sentence the District Court1 imposed after she pleaded guilty to a drug charge. Her counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 *291L.Ed.2d 493 (1967), arguing that Zerley’s sentence is substantively unreasonable.
We conclude that the District Court did not impose a substantively unreasonable sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007) (discussing appellate review of sentencing decisions); United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when a district court has varied below the U.S. Sentencing Guidelines range, it is “nearly inconceivable” that the court abused its discretion in not varying further). We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and have found no nonfrivolous issues for appeal. Accordingly, we affirm.

. The Honorable Laurie Smith Camp, Chief Judge, United States District Court for the District of Nebraska.